Citation Nr: 0519371	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






INTRODUCTION

The veteran served on active duty from April 1972 to May 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The veteran raised the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability in a statement received by the RO in 
September 2000.  This issue, as well as the issues of 
entitlement to service connection for stroke, high blood 
pressure, seizure disorder, eye disorder, convulsive 
disorder, and hepatitis C, as well as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for migraine headaches, have not been 
fully developed and are therefore referred to the RO for 
appropriate disposition.  38 U.S.C.A. § 7722 (West 2002); see 
Stanton v. Brown, 5 Vet. App. 563 (1993); see also Hood v. 
Brown, 4 Vet. App. 301 (1993).

The issue of service connection for an acquired mental 
disorder, other than 
post-traumatic stress disorder (PTSD), is remanded to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A claim of entitlement to PTSD was denied by an October 
1993 unappealed rating decision.

2.  Additional evidence received subsequent to the 1993 
rating decision includes private and correctional facility 
treatment records from September 1985 through July 2004, and 
Social Security Administration (SSA) correspondence and 
records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for PTSD is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104 (2004), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board is aware of the recent Unites States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, No. 01-944 (U. S. Vet. App. Jan. 13, 
2004).  In that case, it was essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  However, 
the claims in this case had been filed and initial 
adjudication had taken place prior to the enactment of the 
VCAA.  Thus, preadjudication notice was not provided nor was 
it possible.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  A recent amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. 
§ 3.156(a) (2004).  The veteran's claim to reopen the issue 
of entitlement to service connection for PTSD was filed in 
January 1999.  Therefore, the earlier version of the law 
remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303, 3.304 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

The RO denied service connection for PTSD in October 1993, 
and notice of that decision was provided to the veteran.  He 
did not appeal and that decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  The matters under consideration 
in this case at that time were whether the veteran had a 
diagnosis of PTSD, and whether there were stressor events in 
the evidence of record that could be related to any PTSD 
diagnosis.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
October 1993 rating decision that is relevant to, and 
probative of, this matter.  

The evidence of record at the time of the October 1993 Board 
decision relevant to the veteran's claim for service 
connection for PTSD included his service medical records, 
private medical records from March 1977 to August 1992, and 
the veteran's August 1993 stressor statement.  The additional 
evidence added to the record since the October 1993 rating 
decision were private and correctional facility treatment 
records from September 1985 to July 2004, and SSA 
correspondence and records.  The private treatment and SSA 
records show evidence of treatment for several psychological 
and physical disorders, but there is no mention of treatment 
for, or a diagnosis of, PTSD. 

Although this evidence was not of record in 1993, it does not 
bear "directly and substantially" upon the issue of 
entitlement to service connection for PTSD, because it fails 
to prove either that the veteran has a current diagnosis of 
PTSD, or the occurrence of an event in service that would 
serve as the root cause of any PTSD diagnosis.  As such, this 
evidence is not "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
Therefore, the issue of entitlement to service connection for 
PTSD is not reopened.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for PTSD is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the VCAA.  This is done so that further 
and complete development of the evidence, to assist in a 
thorough evaluation of all material facts, is done before 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a psychological disorder, 
other than PTSD, that was acquired while in service.  He has 
in several statements claimed psychosis, anxiety, and 
depression.  Several medical records reveal diagnoses of 
dysthymic disorder, depressive disorder, and personality 
disorder, not otherwise specified.  The veteran has asserted 
that these disorders originated during his military basic 
training, continued through his time in service, and have 
been the cause of his strained familial relationships, and 
extensive criminal history.  

As noted above, PTSD was initially denied by an unappealed 
rating decision dated in October 1993.  Thereafter, in May 
1998, the veteran filed a claim to reopen the issue of 
entitlement to service connection for PTSD.  In a statement 
received by the RO in July 1998, the veteran indicated that 
he had filed a claim for VA benefits and attached a medical 
report to support his claim.  This medical report showed 
diagnoses of chronic depression, anxiety, aggressive 
behavior, and assaultive multiple personalities.  An April 
1999 rating decision denied the veteran's claim to reopen the 
issue of entitlement to service connection for PTSD.  
Thereafter, a November 1999 rating decision denied the claim 
of whether new and material evidence had been submitted to 
reopen the issue of an acquired mental disorder.  The Board 
finds that the veteran's statements, to include the July 1998 
statement are claims for an acquired psychiatric disorder, 
separate and distinct from the veteran's claim of entitlement 
to service connection for PTSD.  As the issue of entitlement 
to service connection for an acquired psychiatric disorder, 
other than PTSD, had not been previously adjudicated, this 
issue is remanded for a decision on the merits.  See Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding "a 
claim based on the diagnosis of a new mental disorder . . . 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of 
disagreement")(emphasis added). 

Accordingly, this issue is remanded for the following 
actions:

1.  The veteran must be requested to 
identify all additional sources of 
medical treatment received for his 
acquired psychiatric disorder, other 
than PTSD,  and that he furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source he identifies, 
not currently of record.  Copies of the 
medical records from all sources he 
identifies, not currently of record, 
must then be requested and associated 
with the claims file.  All efforts to 
obtain these records must be fully 
documented, and for VA records, the VA 
facility must provide a negative 
response if records are not available.

2.  Thereafter, the RO must 
readjudicate the claim for entitlement 
to service connection for acquired 
psychiatric disorder, other than PTSD.  
If the benefit on appeal remains 
denied, a supplemental statement of the 
case must be issued, which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


